PER CURIAM.
This case came on to be heard upon the record, briefs, and argument of counsel ; and it appearing that the only question presented relates to the sufficiency of the evidence, and that no motion was made for a directed verdict at the conclusion of all the evidence; and it appearing that this court will not consider the sufficiency of the evidence unless it is satisfied that there has been a miscarriage of justice (Roney v. United States, 6 Cir., 37 F.2d 341); and it also appearing from the record that the evidence amply supports the verdict and judgment and that no injustice has been done:
It is ordered, adjudged and decreed that the judgment be, and it hereby is, affirmed.'